DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the radio-wave nontransmitting region is not defined as having a heat-ray reflection film or openings in the film so it is not clear how the equation applies to this region.
Regarding claim 11, the heat-ray film comprises an electroconductive film so it is not clear how the heat-ray film comprises a different material in instant claim 11. For purposes of examination, Examiner will assume the heat-ray reflection film further comprises at least one of a metal oxide layer and a metal nitride layer. 
Regarding claim 12, it is not clear how the electroconductive film has a configuration involving other layers than the electroconductive film or it is not clear how other layers impact the configuration of a different film. For purposes of examination, Examiner will assume the heat-ray reflection film has a configuration in which the electroconductive film is sandwiched between layers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (JP 2017-181911 A).
Regarding claims 1 and 5, Nishikawa discloses a radio wave transmissive infrared reflective laminate that achieves both radio wave transmission and infrared reflection at a high level ([0006]) comprising a base material and a metal layer on the base material where the metal layer has linear openings and the ratio of the opening area to the total area is 0.7 to 2 % ([0007]). The substrate is PET which is considered a dielectric ([0021], [0055] and see instant Specification, [0028] which discloses that PET is a dielectric substrate) or the laminate is placed on glass which is also considered a dielectric substrate ([0047] and see instant Specification, [0028]). The openings form a pattern of stripes ([0028], [0031] and Figs. 2 and 3) where the spacing between stripes is 0.1 to 5 mm and preferable 3 mm or less ([0027]). 
Nishikawa does not specifically disclose the substrate satisfying expression (a). However, Nishikawa contains several examples which inherently meet this limitation. For example, Examples 4 and 7 in Nishikawa have a distance between stripes of 0.2 mm and the proportion of opening is 1 and 2% respectively so that S would be 99 and 98% respectively ([0059], [0061] and Table 1) and L would be 1000 mm (1 cm width divided 0.2 mm distance between openings times 2 boundaries per opening times 1 cm length for each opening). 802.6 * (.99 or 0.98) – 503.7 is about 290 and 283 respectively which is less than 1000. Thus, the laminates in Nishikawa are considered to disclose the claimed expression (a).
Regarding claims 2-4, Nishikawa does not specifically disclose the substrate satisfying expression (b), (c), or a radio-wave transmission loss of 3 dB or less in a frequency of 28 GHz. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Nishikawa discloses the same structure as claimed as discussed above and further discloses the same materials for the dielectric substrate and heat-ray reflective film as disclosed in the instant Specification (Nishikawa, [0021] and [0025] and instant Specification, [0028] and [0058]). Thus, given the similarity in structure and materials used to form the structure, the laminate in Nishikawa would be expected to have the same properties as claimed, specifically would be expected to satisfy expressions (b) and (c) and have a radio-wave transmission loss of 3 dB or less as claimed. 
Regarding claim 6, Nishikawa discloses a metal frame member on the periphery of the laminate which does not contain any openings ([0047] and Fig. 11). If there are no openings in that area, the S value will be 100% and the L value will be 0 and the expression will be satisfied.
Regarding claim 7, the electroconductive film comprises silver or aluminum where the layer is silver, silver alloy, aluminum, or aluminum alloy so that the layer that is just aluminum or silver will not be an alloy and would be expected to be about 100 at% of the layer (at least 50 at%) ([0025] and see [0056] where silver is the only element used to form the metal layer).
Regarding claim 8, the base material or substrate will be exposed by the openings in the metal layer (Fig. 1, [0024] and [0033]).
Regarding claim 9, Nishikawa does not disclose the radio-transmission loss value for the substrate. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Nishikawa discloses the same base materials as disclosed in the instant Specification as acceptable base materials (Nishikawa, [0021] and instant Specification, [0028]) so that the same materials are used to form the base in Nishikawa as the dielectric substrate in the claimed invention. Therefore, the property would be expected in the base material in Nishikawa. 
Regarding claim 10, Nishikawa discloses the metal layer having a thickness of 5 to 50 nm ([0032]) which is within the claimed range.
Regarding claims 11 and 12, Nishikawa discloses the metal film being sandwiched by metal oxide layers (Fig. 6, [0033]-[0034], and [0037]).

Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyako  (JP 2015-205795 A).
Regarding claims 1 and 5, Miyako discloses heat ray-shielding laminated glass ([0001]) which has excellent heat ray shielding performance, visible light transmission performance, and electromagnetic wave transmission performance ([0008]) where a metal film is formed with gaps or as islands on a base or substrate ([0009], [0013], and Figs. 3-5). The base is a resin film which is considered a dielectric ([0031] and see instant Specification, [0028] which discloses resin films as a dielectric substrate) or is on glass which is also considered a dielectric ([0027] and see instant Specification, [0028] which discloses glass  as a dielectric substrate). 
Miyako does not specifically disclose the substrate satisfying expression (a). However, Miyako discloses the diameter of the metal islands being 0.05 to 0.5 mm and the distances between the metal films being 0.02 to 0.23 mm (abstract) where the islands are shaped as squares, circles, or hexagons to form a lattice pattern ([0037]-[0040] and Figs. 3-5). Further, the area not covered by the metal film is more preferably 20 to 65% ([0041]) which gives an S value of 35 to 80%. A square island with a diameter of 0.05 to 0.5 mm will have a boundary of 0.2 to 2 mm (four sides with each side having a length of 0.05 to 0.5 mm). Further, a distance between the metal films of 0.02 to 0.23 mm will result in 13 to 142 full squares per 1 cm or 169 to 20,164 islands per cm2  which gives an L value range of 338 mm to 4,032.8 mm (169 squares in a 1cm2 will be large squares of 2 mm in perimeter and 20,163 squares will be small squares of 0.2 mm in perimeter). An S value of 35 to 80% gives the right side of the equation a value of -222.79 to 138.38 which is less than the left side as calculated above of 338 to 4,032.8 so that Miyako is considered to disclose the structure of the islands satisfying the claimed expression. Miyako also contains specific examples that satisfy the expression, where the metal film occupies 81% of the area which gives a value of 146.4 for the right hand side of the expression. The metal film forms circular islands with a diameter of 360 microns (circumference or boundary of 1.13 mm) and a distance between the islands is 40 microns which gives the number of island to be about 625 per cm2 ([10 mm length divided by (0.04 spacing plus the diameter of 0.36)] squared) or an L value of about 706 (625 islands time the 1.13 mm perimeter) which is greater than 146.4 so that the expression is satisfied ([0087]). Thus, the metal film in Miyako is considered to disclose the claimed expression (a).
Regarding claims 2-4, Miyako does not specifically disclose the substrate satisfying expression (b), (c), or a radio-wave transmission loss of 3 dB or less in a frequency of 28 GHz. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Miyako discloses the same structure as claimed as discussed above and further discloses the same materials for the dielectric substrate and heat-ray reflective film as disclosed in the instant Specification (Miyako, [0027], [0031], and [0045] and instant Specification, [0028] and [0058]). Thus, given the similarity in structure and materials used to form the structure, the article in Miyako would be expected to have the same properties as claimed, specifically would be expected to satisfy expressions (b) and (c) and have a radio-wave transmission loss of 3 dB or less as claimed. 
Regarding claim 7, metal layer is preferably aluminum or silver ([0046]). Given the layers are not disclosed as alloys, the at% of the element would be expected to be close to 100% (and see [0086] where the metal layer is silver).
Regarding claim 8, the base material or substrate will be exposed by the openings in the metal layer (Figs. 3-5 and [0086]-[0087]).
Regarding claim 9, Miyako does not disclose the radio-transmission loss value for the substrate. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Miyako discloses the same base materials as disclosed in the instant Specification as acceptable base materials (Miyako, [0031] and instant Specification, [0028]) so that the same materials are used to for the base in Nishikawa as the dielectric substrate in the claimed invention. Therefore, the property would be expected in the base material in Nishikawa. 
Regarding claim 10, Miyako discloses the metal layer having a thickness of 4 to 70 nm ([0049]) which is within the claimed range.
Regarding claims 11 and 12, Miyako discloses the metal film being sandwiched by metal oxide layers ([0048] and [0086]).
Regarding claim 13, Miyako discloses the glass plate comprising a plurality of glass and resin films ([0027] and Fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa or Miyako as applied to claim 1 above, and further in view of Asai et al. (US Pub. 2021/0129495 A1).
Nishikawa or Miyako discloses the substrate of claim 1 as discussed above. 
To the extent Nishikawa or Miyako is not considered to disclose a radio-wave nontransmitting region as set forth in instant claim 6 or the base substrate being a plurality of glass substrates and resin film interposed between as set forth in instant claim 13, Asai discloses a vehicle window glass comprising at least multiple glass plate and a film region stacked on a surface of the at least one glass plate (abstract) where the film is a conductive film with removed regions ([0007]-[0027] and [0136]-[0137]) where the glass body is at least two glass panes and an intermediate resin film ([0035]-[0038] and [0104]).  Further a mask layer can be formed at a circumferential  portion of the windshield to block the field of view where the material is a dark ceramic that is formed on one glass surface ([0168]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the base of the article in Nishikawa or Miyako to be laminated glass with at least two layers of glass and an interposed resin layer to have a laminated glass suitable for use in vehicles (Asai, abstract; Nishikawa, [0052]; Miyako, [0024]). Further it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article in Nishikawa or Miyako to have a masked periphery as taught in Asai to block the field of view for certain parts of a windshield (Asai, [0168]). A masking layer that does not contain any openings ([0047] and Fig. 11) will have an S value of 100% and L value of 0, so the expression will be satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783